DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments and arguments filed 06/27/2022, the prior rejections under 35 U.S.C. §§102 and 103 have been withdrawn. All claims are allowed, see below.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art is the prior art identified in the first action on the merits, i.e., Oda (US20160118641A1).
In the response filed 06/27/2022, Applicant amended the claims to recite a, “button cell.” Oda does not teach a button cell, but rather a prismatic battery (see e.g., FIG. 1 of Oda). However, the recitation of the term, “button cell” is made in the preamble, and the determination of whether a preamble limits a claim is made on a case-by-case basis (see MPEP 2111.02). In the instant case, the term, “button cell” is considered to be limiting structure, meaning that the shape of the cell is generally cylindrical having a circular top, where the diameter of the cylinder exceeds that of the height of the button cell. Since Oda does not teach this structure (the cell of Oda is prismatically shaped, see FIG. 1 of Oda), there would have been no teaching, suggestion, or motivation for the skilled person to have arrived at the claimed button cell. 
Furthermore, as argued by Applicant, Oda does not appear to disclose a, “a terminal plating layer on a planar upper surface of the terminal plate, wherein a thickness of a center portion of the terminal plating layer overlapping the through-hole is thicker than a thickness of an outer portion of the terminal plating layer overlapping the…upper surface of the terminal plate.” there is not teaching, suggestion, or motivation in the button cell prior art of record to arrive at the claimed limitation of, “a terminal plating layer on a planar upper surface of the terminal plate, wherein a thickness of a center portion of the terminal plating layer overlapping the through-hole is thicker than a thickness of an outer portion of the terminal plating layer overlapping the…upper surface of the terminal plate.” For at least these reasons, claims 1 and 2 are allowable.
Claims 3-12 depend from claim 1 and are allowable for the same reasons identified above in relation to claim 1. Thus, claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721